Exhibit 10.3

FORBEARANCE AGREEMENT

This FORBEARANCE AGREEMENT, dated as of May 21, 2018 (this “Agreement”), is by
and among Westmoreland Coal Company, a corporation organized under the laws of
Delaware (the “Company”), the subsidiary guarantors party hereto (the
“Subsidiary Guarantors” and, together with the Company, the “Obligors”) and the
undersigned beneficial holders or investment managers or advisors for such
beneficial holders (together with any party that executes a Forbearance Joinder
Agreement (the form of which is attached hereto as Exhibit A) after the date
hereof, the “Supporting Holders”) of the Company’s 8.75% Senior Secured Notes
due 2022 (the “Notes”).

WHEREAS, the Company, certain of the Subsidiary Guarantors and U.S. Bank,
National Association, as Trustee and Notes Collateral Agent (in either or both
such capacities, the “Trustee”), are parties to (1) that certain Indenture,
dated as of December 16, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Indenture”) under which the Notes were issued;
(2) the Notes Collateral Documents and (3) any related documents and instruments
that serve to grant and provide collateral to the Trustee (as amended, restated,
supplemented or otherwise modified from time to time, and collectively, the
“Security Documents” and, together with the Indenture, the “Notes Documents”);

WHEREAS, the current principal amount outstanding of such Notes is $350,000,000
and interest payments on the Notes are due semiannually, on January 1 and July
1;

WHEREAS, certain interest payments on the Notes in the amount of $15,312,500
will be due on July 1, 2018 (the “July 2018 Interest Payment” or the “Interest
Payment”), and the Company may fail to make such Interest Payment (an “Interest
Payment Default”);

WHEREAS, certain interest, principal and fee payments on the term loan credit
agreement (the “Credit Agreement”), dated as of December 16, 2014, among
Westmoreland Coal Company, a Delaware corporation, the Lenders party thereto
from time to time and Wilmington Savings Fund Society FS, as Administrative
Agent, will be due under the terms of the Credit Agreement from time to time,
and the Company may fail to make such interest, principal and fee payments (the
“Credit Agreement Default”);

WHEREAS, certain interest, principal and fee payments on the Financing Agreement
(the “MLP Financing Agreement”), dated as of December 31, 2014, by and among
Oxford Mining Company, LLC, Westmoreland Resource Partners, LP (the “MLP”), the
Subsidiary Guarantors Party thereto, the Lenders party thereto and U.S. Bank
National Association, as Collateral Agent will be due under the terms of the
Credit Agreement from time to time, and the Company may fail to make such
interest, principal and fee payments (the “MLP Payment Default”);

WHEREAS, as of the thirtieth day after an Interest Payment Default (after giving
effect to Section 6.01 of the Indenture), a nonpayment of an Interest Payment
will mature into an Event of Default under the Indenture;

WHEREAS, upon the expiration of the grace periods provided for under the Credit
Agreement, the Credit Agreement Default will mature into an Event of Default
under the Indenture;



--------------------------------------------------------------------------------

WHEREAS, upon the expiration of the grace periods provided for under the MLP
Financing Agreement, the MLP Payment Default will mature into an Event of
Default under the Indenture;

WHEREAS, as a result of any Event of Default on account of an Interest Payment
Default, Credit Agreement Default or MLP Payment Default, the Holders and the
Trustee will have the immediate right to exercise any and all remedies allowed
pursuant to the terms of the Notes Documents, including, without limitation,
(a) charging default rate interest, (b) the initiation or continuation of any
legal action, and any enforcement action permitted under the Notes Documents,
against the Company or any Subsidiary Guarantor, (c) instructing the Trustee to
take any action permitted under the Notes Documents or applicable law, and
(d) taking any such actions in furtherance of any of the foregoing
(collectively, all such rights and remedies the “Payment Rights and Remedies”);

WHEREAS, the board of directors of the Company has consented to give effect to
the amendments to the Indenture provided for in the Sixth Supplemental Indenture
(the “Sixth Supplemental Indenture”), dated May 21, 2018, by and among the
Company, the Subsidiary Guarantors and U.S. Bank National Association, in its
capacity as Trustee and Notes Collateral Agent that, among other things:
(i) permit the Company and the Subsidiary Guarantors, to enter into that certain
bridge loan agreement dated May 21, 2018, among the Company, as Borrower, the
Subsidiary Guarantors named therein, the Lenders party thereto and Wilmington
Savings Fund Society, FSB as Administrative Agent (in such capacity, the
“Administrative Agent”) and Collateral Agent (as the same may be amended and
modified from time to time) (the “Bridge Loan Agreement”) and other documents
related thereto, including, without limitation, each of the other agreements,
documents and instruments providing for or evidencing any other obligations,
liabilities and indebtedness outstanding at any time under the Bridge Loan
Agreement (the “Bridge Loan Obligations”), and any other document or instrument
executed or delivered at any time in connection with any Bridge Loan
Obligations, including any intercreditor or joinder agreement among holders of
Bridge Loan Obligations, to the extent such are effective at the relevant time,
as each may be modified (or replaced in connection with a modification) from
time to time; (ii) provide Liens securing the Bridge Loan Obligations on any
existing or hereafter acquired Collateral that are first, prior, and senior in
right, priority, operation, effect and all other purposes and respects to any
Lien securing Notes Obligations; and (iii) provide Liens on certain assets of
the Company and the Subsidiary Guarantors that do not currently constitute Notes
Collateral that will rank junior to the Liens securing Bridge Loan Obligations
(collectively, the “Bridge Transactions”);

WHEREAS, notwithstanding the Company’s entry into the Sixth Supplemental
Indenture, the Company’s entry into the Bridge Loan Agreement or performance of
the Bridge Loan Obligations may result in an Event of Default under
Section 6.01(4) of the Indenture (a “Bridge Default”);

WHEREAS, as a result of any Event of Default, pursuant to (1) Section 6.05 of
the Indenture, the Holders of at least a majority in aggregate principal amount
of the Notes then outstanding will have the right to direct the Trustee to
exercise any and all remedies allowed pursuant to the terms of the Notes
Documents, including, without limitation, (a) charging default rate interest,
(b) the initiation or continuation of any legal action, and any enforcement
action permitted under the Notes Documents, against the Company or any
Subsidiary Guarantor, (c) taking any action

 

2



--------------------------------------------------------------------------------

permitted under the Notes Documents or applicable law, and (d) taking any such
actions in furtherance of any of the foregoing and (2) Section 6.02 of the
Indenture, the Holders of at least 25% in aggregate principal amount of then
outstanding Notes may declare all the Notes to be due and payable immediately
(collectively, all such rights and remedies the “Indenture Rights and
Remedies”);

WHEREAS, the MLP may, in the future, initiate proceedings that result in an
Event of Default under Sections 6.01(8) or 6.01(9) of the Indenture (a “MLP
Bankruptcy Default” and, together with a Bridge Default and any Interest Payment
Default a “Specified Default”);

WHEREAS, as a result of any Event of Default under Sections 6.01(8) or (9) of
the Indenture, the Trustee or Holders, as applicable, will have the right to
exercise any and all remedies allowed pursuant to the terms of the Notes
Documents, including, without limitation, (a) declaring all notes immediately
due and payable, (b) charging default rate interest, (c) the initiation or
continuation of any legal action, and any enforcement action permitted under the
Notes Documents, against the Company or any Subsidiary Guarantor, (d) take any
action permitted under the Notes Documents or applicable law, and (e) taking any
such actions in furtherance of any of the foregoing (collectively, all such
rights and remedies the “Bankruptcy Rights and Remedies” and, together with the
Indenture Rights and Remedies and Payment Rights and Remedies the “Rights and
Remedies”); and

WHEREAS, in connection with the Bridge Transactions, the Obligors have requested
that each of the Supporting Holders agree to temporarily forbear in the exercise
of their Rights and Remedies solely to the extent arising from the occurrence
and continuation of any Specified Default, subject to the terms and conditions
of this Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

SECTION I. ACKNOWLEDGMENTS

Section 1.01 Each of the Obligors hereby acknowledges and agrees, upon execution
and delivery of this Agreement, subject to the terms set forth herein, that:

(a) the recital of facts set forth in this Agreement is true and correct in all
material respects;

(b) the amount owed by the Obligors under the Notes as of the date of any
Specified Default will be (x) $350,000,000 of principal, (y) $15,312,500 in
respect of the Interest Payment and (z) any accrued but unpaid interest, if any,
as of the date thereof. Such amounts, together with all other outstanding
Obligations, including interest, fees, expenses and other charges will, as of
the date of any Specified Default, be validly owing and will not be subject to
any right of offset, deduction, claim, or counterclaim in favor of any Obligor;

 

3



--------------------------------------------------------------------------------

(c) an Interest Payment Default will constitute an Event of Default under the
Indenture as of the thirtieth day after the date thereof without the need for
any notice to the Obligors and as a consequence thereof, and subject to and but
for the terms of this Agreement, the Holders and the Trustee will be free to
exercise the Payment Rights and Remedies in accordance with the terms of the
Notes Documents as of any such date;

(d) any Credit Agreement Default will constitute an Event of Default under the
Indenture as of the expiration of the grace period therefor as provided in the
Credit Agreement without the need for any notice to the Obligors and as a
consequence thereof, and subject to and but for the terms of this Agreement, the
Holders and the Trustee will be free to exercise the Payment Rights and Remedies
in accordance with the terms of the Notes Documents as of any such date;

(e) any MLP Payment Default will constitute an Event of Default under Indenture
without the need for any notice to the Obligors and as a consequence thereof,
and subject to and but for the terms of this Agreement, the Holders and the
Trustee will be free to exercise the Payment Rights and Remedies in accordance
with the terms of the Notes Documents as of any such date;

(f) any Bridge Default will constitute an Event of Default under the Indenture
as of the sixtieth day after the date after the receipt by the Company of notice
from the Trustee or the Holders of at least 25% in aggregate principal amount of
the Notes then outstanding voting as a single class, and subject to and but for
the terms of this Agreement, the Holders of a majority in aggregate principal
amount of the Notes then outstanding will be free to direct the trustee to
exercise the Indenture Rights and Remedies in accordance with the terms of the
Notes Documents as of any such date;

(g) each Obligor hereby ratifies and affirms the Notes Documents and the
Obligations owing thereunder and acknowledges that the Notes Documents are and,
after giving effect to this Agreement, shall remain unchanged and in full force
and effect. Each Obligor agrees that the Notes Documents constitute valid and
binding obligations and agreements of each of the Obligors enforceable by the
Trustee and the Supporting Holders against each Obligor in accordance with their
respective terms;

(h) subject to the terms of this Agreement, the Supporting Holders have not
waived, released or compromised, do not hereby waive, release or compromise, and
may never waive, release or compromise any events, occurrences, acts, or
omissions that may constitute or give rise to any defaults or Events of Default,
including, without limitation, any Specified Default, that existed or may have
existed, or may presently exist, or may arise in the future, nor does any
Supporting Holder waive any Rights and Remedies, including, without limitation,
the right to direct the Notes Collateral Agent to foreclose on any property
pledged as Collateral (as defined in the Security Documents) under the Notes
Documents;

(i) the execution and delivery of this Agreement shall not, except as otherwise
set forth herein: (i) constitute an extension, modification, or waiver of any
aspect of the Indenture; (ii) extend the maturity of the Notes or the due date
of any payment of any amount(s) due thereunder or payable in connection
therewith; (iii) give rise to any obligation on the part of the Supporting
Holders to extend, modify or waive any term or

 

4



--------------------------------------------------------------------------------

condition of the Notes; (iv) establish any course of dealing with respect to the
Notes; or (v) give rise to any defenses or counterclaims to the right of the
Supporting Holders to compel payment of the Notes or any amounts(s) due
thereunder or payable in connection therewith or otherwise enforce their rights
and remedies set forth in the Notes Documents;

(j) except as expressly provided herein, the Supporting Holders’ agreement to
forbear in the exercise of their Rights and Remedies solely as to any Specified
Default, and to perform as provided herein, shall not invalidate, impair, negate
or otherwise affect the Trustee’s or Supporting Holders’ ability to exercise
their Rights and Remedies under the Notes Documents or otherwise; and

(k) notwithstanding anything in this Section I to the contrary, nothing in this
Agreement shall be construed as an acknowledgement or agreement by the Obligors
that a specified default has occurred or is continuing.

SECTION II. FORBEARANCE

Section 2.01 Forbearance. In consideration of the Obligors’ agreement of timely
and strict compliance with the terms of this Agreement, and in reliance upon the
representations, warranties, agreements and covenants of Obligors set forth
herein, from May 21, 2018 until the Termination Date (as defined below), each
Supporting Holder (severally and not jointly) hereby agrees (i) to forbear from
exercising any of the Rights and Remedies under the Notes Documents or
applicable law solely with respect to a Specified Default and (ii) in the event
that the Trustee or any Holder or Group of Holders declares all the Notes to be
due and payable immediately (an “Acceleration”) to rescind such Acceleration and
its consequences by delivering written notice to the Trustee pursuant to
Section 6.02 of the Indenture. For the avoidance of doubt, during the
Forbearance Period (as defined herein) only, each Supporting Holder agrees that
it (individually or collectively) will not deliver any notice or instruction to
the Trustee directing the Trustee to exercise any of the Rights and Remedies
under the Notes Documents or applicable law solely with respect to a Specified
Default.

Section 2.02 Limitation on Transfers of Notes. During the Forbearance Period,
each of the Supporting Holders hereby agrees not to sell, assign, pledge, lend,
hypothecate, transfer or otherwise dispose of (each, a “Transfer”) during the
Forbearance Period any ownership (including beneficial ownership) of Notes (or
any rights in respect thereof, including but not limited to the right to vote)
held by such Supporting Holder as of the date hereof except to a party who
(i) is already a Supporting Holder party to this Agreement or (ii) prior to such
Transfer, agrees in writing to be bound by all of the terms of this Agreement
(including with respect to any and all claims it already may hold against the
Company prior to such Transfer) by executing a Forbearance Joinder Agreement
substantially in the form of Exhibit A hereto, and delivering an executed copy
thereof, within two (2) business days of closing of such Transfer, to counsel to
the Company. Any Transfer made in violation of this Section 2.02 shall be void
ab initio, and the Company shall have the right to enforce the voiding of any
such Transfer.

 

5



--------------------------------------------------------------------------------

Section 2.03 Forbearance Period. The Forbearance shall commence on May 21, 2018
and continue until the earlier of (a) September 30, 2018 at 12:01 a.m. New York
City time and (b) the date on which any Event of Termination (as defined below)
shall have occurred (the earlier of (a) and (b), the “Termination Date” and the
period commencing on May 21, 2018 and ending on the Termination Date, the
“Forbearance Period”); provided, however, that the Requisite Supporting Holders
(as defined below) may agree to extend such date in writing (which writing may
be in the form of electronic mail), whereupon clause (a) of this Section 2.03
shall be deemed to reference such later specified date. From and after the
Termination Date, the Forbearance shall immediately and automatically terminate
and have no further force or effect, and each of the Supporting Holders shall be
released from any and all obligations and agreements under this Agreement and
shall be entitled to exercise any of the Rights and Remedies as if this
Agreement had never existed, and all of the Rights and Remedies under the Notes
Documents and in law and in equity shall be available without restriction or
modification, as if this Forbearance had not occurred.

SECTION III. EVENTS OF TERMINATION.

Section 3.01 Events of Termination. The Forbearance Period shall automatically
terminate if any of the following events shall occur (each, an “Event of
Termination”):

(a) the failure of any Obligor to comply with any term, condition or covenant
set forth in this Agreement, including, without limitation, the covenants in
Section IV of this Agreement, for a period of thirty (30) days from the date the
Trustee receives notice from holders of a majority of the principal amount of
Notes held by all Supporting Holders (the “Requisite Supporting Holders”), in
their sole discretion;

(b) other than any Specified Default there occurs any Event of Default under the
Indenture that is not cured within any applicable grace period; or

(c) a case under title 11 of the United States Code or any similar
reorganization, liquidation, insolvency, or receivership proceeding under
applicable law is commenced by any Obligor.

SECTION IV. OTHER AGREEMENTS

Section 4.01 Accrued Interest. The Obligors agree that during the Forbearance
Period, interest on all outstanding Obligations, including the unpaid principal
amount of the Notes and any missed Interest Payment, shall continue to accrue at
a rate of 8.75% per annum (pursuant to the terms of the Indenture; provided,
however, that no defaulted interest shall accrue during the Forbearance Period.

Section 4.03 Tolling. During the Forbearance Period, the Obligors hereby agree
to toll and suspend the running of the applicable statutes of limitations,
laches, or other doctrines relating to the passage of time with respect to any
and all debts, claims, allegations, obligations, damages, costs, attorneys’
fees, suits, demands, liabilities, actions, proceedings and causes of action, in
each case, whether known or unknown, contingent or fixed, direct or indirect,
and of whatever nature or description, and whether in law or in equity, under
contract, tort, statute or otherwise, which any Supporting Holder (or group
thereof) has heretofore had or now or hereafter can, shall or may have against
any of the Obligors, respective Affiliates, and each of the directors, officers,
members, employees, agents, attorneys, financial advisors and consultants of
each of the foregoing.

 

6



--------------------------------------------------------------------------------

Section 4.04 Notices. The Company hereby agrees to notify the Supporting Holders
reasonably promptly in writing of (a) any failure by any of the Obligors to
comply with their obligations set forth in this Agreement or (b) the receipt by
any of the Obligors of any material complaint or demand by any person against
any of the Obligors.

SECTION V. REPRESENTATIONS AND WARRANTIES

In consideration of the foregoing agreements, the Obligors jointly and severally
hereby represent and warrant to each Supporting Holder, and each Supporting
Holder severally but not jointly hereby represents and warrants to the Obligors,
as follows:

Section 5.01 Such party is duly organized, validly existing and is not in
violation in any respect of any term of its charter, bylaws or other
constitutive documents, and the execution, delivery and performance of this
Agreement are within such party’s power and have been duly authorized by all
necessary action.

Section 5.02 This Agreement constitutes a valid and legally binding agreement,
enforceable against such party in accordance with its terms.

Section 5.03 No consent or authorization of, filing with, notice to or other act
by or in respect of, any governmental or regulatory authority or any other
person is required in connection with such party’s entry into, and performance
of, this Agreement, except for consents, authorizations, filings and notices
which have been obtained or made and are in full force and effect or which are
immaterial in nature; and the entry into and performance of this Agreement by
such party does and will not conflict with, or result in the default under, any
material agreement or document of such party, its constituent documents or any
applicable law, regulation or court order, consent or ruling.

Section 5.04 Each Supporting Holder represents and warrants that, as of the date
hereof, it beneficially holds, or advises or manages for a beneficial holder,
the principal amount of Notes set forth in a letter, delivered to the Company
contemporaneously herewith, and to that extent it advises or acts as a manager
for any beneficial holder, it has the authority to enter into this Agreement on
behalf of such beneficial holder and that this Agreement is a valid and legally
binding agreement, enforceable against that holder and such party.

Section 5.05 The parties to this Agreement acknowledge that nothing in this
Agreement, including the presentation of drafts from one party to another,
constitutes the making of an offer to sell or the solicitation of an offer to
buy securities or loans of any kind or the solicitation of a consent or waiver
of any rights under any of the Notes Documents and the entry into this Agreement
shall not constitute, directly or indirectly, an incurrence, a refinancing, an
extension or a modification in any way of any debt or a recapitalization or
restructuring in any way of the obligations of the Obligors.

Section 5.06 The Supporting Holders have not made any assurances concerning
(a) the manner in which or whether any Specified Default may be resolved or
(b) any additional forbearance, waiver, restructuring or other accommodations.

 

7



--------------------------------------------------------------------------------

SECTION VI. RATIFICATION OF EXISTING AGREEMENTS

Section 6.01 The Obligors and the Supporting Holders hereby acknowledge and
agree that, (a) the relationships between the Obligors and the Supporting
Holders are governed by the Notes Documents and this Agreement, (b) no fiduciary
duty or special relationship is or will be created by any discussions regarding
any possible amendment, waiver or forbearance, (c) the rights and obligations of
the Supporting Holders under this Agreement are several and not joint and no
Supporting Holder shall be liable or responsible for obligations of any other
Supporting Holder, (d) no Supporting Holder has made to any Obligor, and no
Obligor has made to any Supporting Holder, any promise, commitment or
representation of any kind or character with respect to any forbearance or other
matter as of the date of this Agreement other than as set forth in this
Agreement, (e) this Agreement has no effect or bearing on any rights or remedies
the Supporting Holders may have available under the Notes Documents other than
as explicitly provided for herein, (f) no person has any obligation to engage in
discussions with any other person after the date hereof regarding any further
forbearance and (g) no Supporting Holder and no Obligor has any obligation under
any circumstances to amend, waive, supplement or otherwise modify the terms of
the Notes Documents, offer any discounted payoff of the Notes, refinance or
exchange the Notes, vote or refrain from voting or otherwise acting with respect
to its Notes, extend the forbearance period, grant any other forbearance, agree
to any amendment, supplement, waiver or other modification of the Bridge
Transactions, enter into any definitive documentation in connection with the
Bridge Transactions, or extend any other accommodation, financial or otherwise,
to any Obligor or any of its Affiliates.

SECTION VII. MISCELLANEOUS

Section 7.01 Conditions Precedent to Effectiveness of this Agreement. This
Agreement and the Forbearance shall become effective upon fulfillment of the
following conditions (the date on which such conditions are satisfied or waived,
the “Agreement Effective Date”):

(a) The parties to this Agreement receiving counterparts of this Agreement duly
executed by (i) the Company, (ii) the Subsidiary Guarantors and (iii) beneficial
holders, or investment managers or advisors for such beneficial holders, of more
than a majority of the of the outstanding principal amount of the Notes;

(b) The parties to this Agreement receiving counterparts of the Fourth Amendment
to the Credit Agreement, in the form of Exhibit B hereto, duly executed by
(i) the Company, (ii) the Subsidiary Guarantors and (iii) the Administrative
Agent; and

(c) The parties to this Agreement receiving counterparts of the Sixth
Supplemental Indenture, in form of Exhibit C hereto, duly executed by (i) the
Company, (ii) the Subsidiary Guarantors and (iii) the Trustee.

Notwithstanding anything herein to the contrary, if the Agreement Effective Date
does not occur on or before May 21, 2018, then this Agreement shall
automatically terminate without further notice or action by any party.

Section 7.02 Counterparts. This Agreement may be executed and delivered in any
number of counterparts with the same effect as if the signatures on each
counterpart were upon the same instrument. Any counterpart delivered by
facsimile or by other electronic method of transmission shall be deemed an
original signature thereto.

 

8



--------------------------------------------------------------------------------

Section 7.03 Interpretive Matters.

(a) Unless the context of this Agreement clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, and the term “including” is not limiting. The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Section, subsection and clause references herein are to this Agreement unless
otherwise specified.

(b) The term “person” as used in this Agreement shall be broadly interpreted to
include, without limitation, any individual, corporation, company, partnership
or other entity.

(c) Capitalized terms used but not defined in this Agreement have the meanings
given to them in the Indenture.

Section 7.04 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, not including the conflict of
law rules and principles thereof. Each party hereto hereby irrevocably and
unconditionally consents to submit to the non-exclusive jurisdiction of the
federal and state courts in the Borough of Manhattan, City of New York for any
action, suit, or proceeding arising out of or relating to this Agreement and the
transactions contemplated by this Agreement. Each party hereto hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit, or proceeding arising out of this Agreement in any such court
and hereby further irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such action, suit, or proceeding
brought in any such court has been brought in an inconvenient forum.

Section 7.05 Successors and Assigns. This Agreement shall be binding upon each
of the Company, the Subsidiary Guarantors, the Supporting Holders and their
respective successors and assigns, and shall inure to the benefit of each such
person and their permitted successors and assigns.

Section 7.06 Additional Parties. Without in any way limiting the provisions
hereof, additional holders or beneficial owners of Notes may elect to become
parties to this Agreement by executing and delivering to the Company a
Forbearance Joinder Agreement substantially in the form of Exhibit A hereto.
Such additional holder or beneficial owner of Notes shall become a Supporting
Holder under this Agreement in accordance with the terms of this Agreement.

Section 7.07 Headings. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

 

9



--------------------------------------------------------------------------------

Section 7.08 Integration. This Agreement contains the entire understanding of
the parties hereto with regard to the subject matter contained herein. This
Agreement supersedes all prior or contemporaneous negotiations, promises,
covenants, agreements and representations of every nature whatsoever with
respect to the matters referred to in this Agreement, all of which have become
merged and finally integrated into this Agreement. Each of the parties hereto
understands that in the event of any subsequent litigation, controversy or
dispute concerning any of the terms, conditions or provisions of this Agreement,
no party shall be entitled to offer or introduce into evidence any oral promises
or oral agreements between the parties relating to the subject matter of this
Agreement not included or referred to herein and not reflected by a writing
included or referred to herein.

Section 7.09 Jury Trial Waiver. The Company, the Subsidiary Guarantors and the
Supporting Holders, by acceptance of this Agreement, mutually hereby knowingly,
voluntarily and intentionally waive the right to a trial by jury in respect of
any litigation based herein, arising out of, under or in connection with this
Agreement and the Notes Documents or any other documents contemplated to be
executed in connection herewith, or any course of conduct, course of dealings,
statements (whether verbal or written) or actions of any party, including,
without limitation, any course of conduct, course of dealings, statements or
actions of any Supporting Holder relating to the administration of the Notes or
enforcement of the Notes Documents arising out of tort, strict liability,
contract or any other law, and agree that no party will seek to consolidate any
such action with any other action in which a jury trial cannot be or has not
been waived.

Section 7.10 Email. Unless the context of this Agreement clearly requires
otherwise, any notice or other communication required by this Agreement,
regardless of whether the applicable subsection of this Agreement contemplates
email delivery of such notice or communication, may be done via email.

Section 7.11 Amendment. This Agreement may only be amended or modified in
writing by the Company, the Subsidiary Guarantors and each Supporting Holder.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

WESTMORELAND COAL COMPANY By: /s/
Jennifer S. Grafton                                    
                          Name: Jennifer S. Grafton

Title: Chief Administrative Officer, Chief Legal

Officer and Secretary

SUBSIDIARY GUARANTORS: WESTMORELAND SAN JUAN HOLDINGS, INC. By: /s/
Samuel N. Hagreen                                                              
Name: Samuel N. Hagreen Title: Secretary WESTMORELAND SAN JUAN, LLC By: /s/
Samuel N. Hagreen                                                              
Name: Samuel N. Hagreen Title: Secretary SAN JUAN COAL COMPANY By:
/s/ Samuel N. Hagreen                                   
                           Name: Samuel N. Hagreen Title: Secretary and General
Counsel SAN JUAN TRANSPORTATION COMPANY By: /s/
Samuel N. Hagreen                                                              
Name: Samuel N. Hagreen Title: Secretary

[Signature Page to Joinder Forbearance Agreement]



--------------------------------------------------------------------------------

WESTMORELAND POWER, INC. By:  

/s/ Samuel N. Hagreen                             

Name: Samuel N. Hagreen Title: Secretary WESTMORELAND ENERGY SERVICES, INC. By:
 

/s/ Samuel N. Hagreen

Name: Samuel N. Hagreen Title: General Counsel and Secretary WESTMORELAND CANADA
LLC By:  

/s/ Jennifer S. Grafton

Name: Jennifer S. Grafton Title: Vice President and Secretary WESTMORELAND
CANADIAN INVESTMENTS L.P. By:   Westmoreland Canada LLC, as General Partner of
Westmoreland Canadian Investments L.P. By:  

/s/ Jennifer S. Grafton

Name: Jennifer S. Grafton Title: Vice President and Secretary BASIN RESOURCES,
INC. By:  

/s/ Samuel N. Hagreen

Name: Samuel N. Hagreen Title: Secretary

[Signature Page to Joinder Forbearance Agreement]



--------------------------------------------------------------------------------

ABSALOKA COAL, LLC By:  

/s/ Samueal N. Hagreen                                                  

Name: Samueal N. Hagreen Title: Secretary and General Counsel WESTMORELAND TEXAS
JEWETT COAL COMPANY By:  

/s/ Samueal N. Hagreen

Name: Samuel N. Hagreen Title: Secretary WESTMORELAND COAL COMPANY ASSET CORP.
By:  

/s/ Jennifer S. Grafton

Name: Jennifer S. Grafton Title: Secretary WESTMORELAND ENERGY SERVICES NEW
YORK, INC. By:  

/s/ Jennifer S. Grafton

Name: Jennifer S. Grafton Title: Secretary

[Signature Page to Joinder Forbearance Agreement]



--------------------------------------------------------------------------------

HAYSTACK COAL COMPANY By:  

/s/ Samuel N. Hagreen                             

Name: Samuel N. Hagreen Title: Secretary BUCKINGHAM COAL COMPANY, LLC By:  

/s/ Samuel N. Hagreen

Name: Samuel N. Hagreen Title: Secretary WESTMORELAND NORTH CAROLINA POWER,
L.L.C. By:  

/s/ Samuel N. Hagreen

Name: Samuel N. Hagreen Title: Secretary WEI ROANOKE VALLEY, INC. By:  

/s/ Samuel N. Hagreen

Name: Samuel N. Hagreen Title: Secretary

[Signature Page to Joinder Forbearance Agreement]



--------------------------------------------------------------------------------

WESTMORELAND ROANOKE VALLEY, L.P. By:   WEI Roanoke Valley, Inc., as General  
Partner of Westmoreland Roanoke Valley, L.P. By:  

/s/ Samuel N. Hagreen

Name: Samuel N. Hagreen Title: Secretary By:   Westmoreland Energy LLC, as
Limited   Partner of Westmoreland Roanoke Valley, L.P. By:  

/s/ Samuel N. Hagreen

Name: Samuel N. Hagreen Title: Secretary WESTMORELAND ENERGY LLC By:  

/s/ Samuel N. Hagreen

Name: Samuel N. Hagreen Title: Secretary WESTMORELAND RESOURCES, INC. By:  

/s/ Samuel N. Hagreen

Name: Samuel N. Hagreen Title: Secretary

 

[Signature Page to Joinder Forbearance Agreement]



--------------------------------------------------------------------------------

WRI PARTNERS, INC. By: /s/
Samuel N. Hagreen                                            Name: Samuel N.
Hagreen Title: Secretary WESTMORELAND COAL SALES COMPANY, INC. By:
/s/ Samuel N. Hagreen                                             Name: Samuel
N. Hagreen Title: Secretary WCC LAND HOLDING COMPANY, INC. By:
/s/ Samuel N. Hagreen                                             Name: Samuel
N. Hagreen Title: Secretary WESTMORELAND MINING LLC By:
/s/ Samuel N. Hagreen                                             Name: Samuel
N. Hagreen Title: Secretary DAKOTA WESTMORELAND CORPORATION By:
/s/ Samuel N. Hagreen                                             Name: Samuel
N. Hagreen Title: Secretary

 

[Signature Page to Joinder Forbearance Agreement]



--------------------------------------------------------------------------------

TEXAS WESTMORELAND COAL CO. By:  

/s/ Samuel N. Hagreen

Name: Samuel N. Hagreen Title: Secretary WESTMORELAND ENERGY COMPANY By:  

/s/ Samuel N. Hagreen

Name: Samuel N. Hagreen Title: Secretary WESTMORELAND SAVAGE CORPORATION By:  

/s/ Samuel N. Hagreen

Name: Samuel N. Hagreen Title: Secretary WESTMORELAND PARTNERS By:  
Westmoreland North Carolina Power, L.L.C., its general partner By:  

/s/ Samuel N. Hagreen

Name: Samuel N. Hagreen Title: Secretary

[Signature Page to Joinder Forbearance Agreement]



--------------------------------------------------------------------------------

By:   Westmoreland Roanoke Valley, L.P., its general partner By:   WEI Roanoke
Valley, Inc., its general partner By:  

/s/ Samuel N. Hagreen

Name: Samuel N. Hagreen Title: Secretary

[Signature Page to Joinder Forbearance Agreement]



--------------------------------------------------------------------------------

Exhibit A

FORM OF FORBEARANCE JOINDER AGREEMENT

May 21, 2018

Westmoreland Coal Company

9540 South Maroon Circle, Suite 300

Englewood, Colorado 80112

Attention: Samuel N. Hagreen

RE: Forbearance Agreement

Ladies and Gentlemen:

Reference is made to the Forbearance Agreement dated as of May 21, 2018 entered
into between the Company, the Subsidiary Guarantors, and the Supporting Holders
party thereto (such Forbearance Agreement, as in effect on the date hereof and
as it may hereafter be amended, supplemented or otherwise modified from time to
time, together with this Forbearance Joinder Agreement, being the “Forbearance
Agreement”). Any capitalized terms not defined in this Forbearance Joinder
Agreement have the meanings given to them in the Forbearance Agreement.

SECTION I. Joining Obligations Under the Forbearance Agreement. The undersigned
(the “Joining Noteholder”) hereby agrees, as of the date first above written, to
join and to be bound as a Supporting Holder by all of the terms and conditions
of the Forbearance Agreement, to the same extent as each of the other Supporting
Holders thereunder. The undersigned further agrees, as of the date first above
written, that each reference in the Forbearance Agreement to a “Supporting
Holder” shall also mean and be a reference to the undersigned, including the
making of each representation and warranty set forth in Section 5 of the
Forbearance Agreement.

SECTION II. Execution and Delivery. Delivery of an executed counterpart of a
signature page to this Forbearance Joinder Agreement by telecopier or in .PDF or
similar format by email shall be effective as delivery of an original executed
counterpart of this Forbearance Joinder Agreement. For the avoidance of doubt,
the Obligors do not need to separately execute this Forbearance Joinder
Agreement but are nevertheless bound by the terms of the Forbearance Agreement
with respect to the Joining Noteholder as if such Joining Noteholder were a
party to the Forbearance Agreement.

SECTION III. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. The parties
hereto hereby agree that Section 7.08 of the Forbearance Agreement shall apply
to this Forbearance Joinder Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

Very truly yours, [•]

By:  

 

Name: Title: Noteholder’s principal amount of Notes: $____

[Signature Page to Joinder Forbearance Agreement]



--------------------------------------------------------------------------------

Exhibit B

FOURTH AMENDMENT TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

Exhibit C

SIXTH SUPPLEMENTAL INDENTURE